DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed with an RCE on 3/10/2022.
Claims 1-15, 17, 19, and 20 are currently pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15, 17, 19, and 20 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“identify overheat inside the electronic device, and
transmit, to the base station, a first message containing overheat assistance information generated in response to identifying the overheat inside the electronic device,
wherein the overheat assistance information includes information about a reduced maximum bandwidth of the first frequency range or information about a reduced maximum bandwidth of the second frequency range with a higher bandwidth than the first frequency range, and

wherein the information about the reduced maximum bandwidth of the first frequency range includes at least one value associated with reduced aggregated bandwidth for the first frequency range and information about the reduced maximum bandwidth of the second frequency range includes at least one value associated with reduced aggregated bandwidth for the second frequency range“ in combination with other claim limitations as recited in independent claim 1.

“identify overheat inside the electronic device, and
transmit, to the base station, a first message containing overheat assistance information generated in response to identifying the overheat inside the electronic device,
wherein the overheat assistance information includes information about a reduced maximum multi-input multi-output (MIMO) rank count of the first frequency range or information about a reduced maximum MIMO rank count of the second frequency range with a higher bandwidth than the first frequency range,
wherein the processor includes an application processor (AP) and a communication processor (CP), and
wherein the AP is configured to identify the overheat inside the electronic device and transmit, to the CP, overheat assistance information generated in response to identifying the overheat inside the electronic device, and the CP is configured to transmit the overheat assistance information-containing first message to the base station in response to receiving the overheat assistance information“ in combination with other claim limitations as recited in independent claim 13.

“wherein the at least one processor is configured to compare a reference voltage with a voltage of a battery configured to supply power to the electronic device and, when the battery voltage is a reference voltage or less, transmit a first message containing overheat assistance information to a base station,
wherein the overheat assistance information includes information about a reduced maximum bandwidth of the first frequency range or information about a reduced maximum bandwidth of the second frequency range with a higher bandwidth than the first frequency range, and
wherein the information about the reduced maximum bandwidth of the first frequency range includes at least one value associated with reduced aggregated bandwidth for the first frequency range and information about the reduced maximum bandwidth of the second frequency range includes at least one value associated with reduced aggregated bandwidth for the second frequency range“ in combination with other claim limitations as recited in independent claim 17.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 18, 2022